          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

WALLACE T. ROBINSON
ADC #169328                                             PLAINTIFF

v.                     No. 5:19-cv-10-DPM

WILLIAM STRAUGHN, Warden, Cummins
Unit; WENDY KELLEY, Director, ADC
Central Office; SHIRLEY WILSON LUBIN,
Nurse, Cummins Unit; TREELECIA MERRILL,
Nurse, Cummins Unit; and KENNETH
STARKS, Captain, Cummins Unit                       DEFENDANTS

                           JUDGMENT
     Robinson's complaint is dismissed without prejudice.



                               D.P. Marshall Jr.
                               United States District Judge
